UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6881


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

KAREEM TAYLOR, a/k/a Che,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:06-cr-00057-F-2)


Submitted:    August 20, 2009                 Decided:    August 27, 2009


Before WILKINSON and      MICHAEL,    Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kareem Taylor, Appellant Pro Se.       Barbara Dickerson Kocher,
Rudolf A. Renfer, Jr., Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kareem    Taylor   appeals    the   district     court’s   order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction

in sentence.    We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.       United States v. Taylor, No. 5:06-cr-00057-F-2

(E.D.N.C. May 8, 2009).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court   and   argument   would    not   aid   the

decisional process.

                                                                    AFFIRMED




                                     2